 


109 HR 2686 IH: To amend the Federal Water Pollution Control Act to authorize appropriations for grants for coastal recreation water quality monitoring and notification programs.
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2686 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. LoBiondo (for himself, Mrs. Davis of California, and Mr. Saxton) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Federal Water Pollution Control Act to authorize appropriations for grants for coastal recreation water quality monitoring and notification programs. 
 
 
1.Coastal recreation water quality monitoring and notificationSection 406(i) of the Federal Water Pollution Control Act (33 U.S.C. 1346(i)) is amended by inserting before the period at the end the following: and $35,000,000 for each of fiscal years 2006 through 2010. 
2.Authorization of appropriationsSection 8 of the Beaches Environmental Assessment and Coastal Health Act of 2000 (114 Stat. 877) is amended by striking 2005 and inserting 2010.  
 
